Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species 1, Figures 1-10B, corresponding to claims 1-11 without traverse is hereby acknowledged. Accordingly, claims 12-19 have been withdrawn.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshi et al. JP2018106971A (“Yoshi,” cited by Applicant and International Search Report as ‘X’ reference).
Yoshi teaches (Figs. 1-4; ¶¶19-31, 75-59, 114, 152):
Re 1: 
a housing body 31 (Figs. 1-4: 31 has 4 side plates comprised of a first, second, third, and fourth side plate that form the rectangle);
a light source substrate 40 located over and accommodated in the housing body;
a plurality of inorganic light-emitting elements 42 over the light source substrate;
an optical sheet 50 located over the plurality of inorganic light-emitting elements, accommodated in the housing body, and spaced away from the light source substrate; and
at least one spacer 70+30B accommodated in the housing body and in contact with a bottom surface of the optical sheet (¶114: includes adhesive tape and is comprised of a first and second pair of spacers),
wherein a region of an upper surface of the light source substrate overlapping the plurality of inorganic light-emitting elements does not overlap the at least one spacer (Figs. 1-2).

Re 2: wherein the at least one spacer surrounds the light source substrate.

Re 3: wherein the at least one spacer surrounds the plurality of inorganic light-emitting elements.

Re 4: wherein the at least one spacer overlaps the light source substrate in a plan view.

Re 5: further comprising: 2Application No. 17/449,822 Reply to Office Action of March 9, 2022an overcoat 60 covering the plurality of inorganic light-emitting elements and in contact with the light source substrate (Figs. 1-2: the LEDs are covered by 60 it since it completely encloses them from above and it is in at least indirect contact), wherein the at least one spacer is in contact with the overcoat (Figs. 1-2).

Re 6: wherein the at least one spacer is in contact with a side plate of the housing body.

Re 7: wherein the housing body includes a first side plate and a second side plate opposing each other, the at least one spacer includes a first pair of spacers, and the first pair of spacers extends along the first side plate and the second side plate, respectively.

Re 8: wherein the housing body further includes a third side plate and a fourth side plate opposing each other, the at least one spacer further includes a second pair of spacers, the second pair of spacers extends along the third side plate and the fourth side plate, respectively, and a direction in which the first pair of spacers extends and a direction in which the second pair of spacers extends perpendicularly intersect each other.

Re 9: wherein the at least one spacer includes at least three spacers (as noted above there are two pairs of spacers each comprised whereby each pair is comprised of two single spacers, thus there are 4 total integrally formed into a rectangle)..

Re 10: wherein the at least one spacer has a step in contact with the optical sheet.

Re 11: wherein the at least one spacer includes: a first supporting layer; and a second supporting layer over and in contact with the first supporting layer, and the first supporting layer and the second supporting layer respectively include a first material and a second material different from each other.




Conclusion
References considered relevant yet not specifically relied upon:
Azuma et al. US 9817179 teaches a stepped spacer;
Ma et al. US 20200081296 teaches a plastic frame overlapped with the light source;
Sugiyama et al. 20190025651 teaches a spacer around the outside of the backlight;
Shimizu US 20160124270 teaches a stepped spacer;
Bae et al. US 20060139959 teaches a two piece spacer around the outside of the backlight.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD J SUFLETA II whose telephone number is (571)272-4279. The examiner can normally be reached M-F 9AM-6PM EDT/EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GERALD J. SUFLETA II
Primary Examiner
Art Unit 2875



/GERALD J SUFLETA II/Primary Examiner, Art Unit 2875